         Case 2:20-cv-00231-MRH Document 42 Filed 12/02/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HANNAH GEARY,                                   )       Civil Action No. 2:20-cv-00231
                                                )
                Plaintiff,                      )
                                                )       HONORABLE MARK R. HORNAK
        v.                                      )
                                                )
GEIBEL CATHOLIC JUNIOR SENIOR                   )
HIGH SCHOOL, PATRICIA NICKLER,                  )
M.C. and COLE KENDALL,                          )
                                                )
                                                )
                Defendants.                     )       Electronically Filed.


                                STIPULATION OF DISMISSAL

        The parties to the above-captioned civil action, by their undersigned counsel and pursuant

to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal with

prejudice of this civil action. This Court will retain jurisdiction for purposes of any further, related

proceedings involving the parties. Each party will bear its own costs.
        Case 2:20-cv-00231-MRH Document 42 Filed 12/02/20 Page 2 of 2




                                   Respectfully submitted,

                                   s/ Elizabeth A. Tuttle
                                   Elizabeth A. Tuttle, Esquire
                                   Joel S. Sansone, Esquire
                                   Law Offices of Joel Sansone
                                   Two Gateway Center, Suite 1290
                                   603 Stanwix Street
                                   Pittsburgh, Pennsylvania 15222
                                   Counsel for Plaintiff

                                   s/Corey S.D. Norcross
                                   Corey S.D. Norcross, Esquire
                                   Michelle H. Badolato, Esquire
                                   Joseph McHale, Esquire
                                   Stradley Ronon Stevens & Young, LLP
                                   2005 Market Street, Suite 2600
                                   Philadelphia, Pennsylvania 19103
                                   Counsel for Defendants Geibel Catholic Junior
                                   Senior High School and Patricia Nickler

                                   s/Kenneth J. Nolan
                                   Kenneth J. Nolan, Esquire
                                   Phil DiLucente & Associates, LLC
                                   301 Grant Street, Suite 1801
                                   Pittsburgh, Pennsylvania 15219
                                   Counsel for Defendant Cole Kendall

                                   s/James E. DePasquale
                                   James E. DePasquale, Esquire
                                   1302 Grant Building
                                   310 Grant Street
                                   Pittsburgh, Pennsylvania 15219
                                   Counsel for Defendant M.C.



Dated: December 2, 2020
